t c memo united_states tax_court jason e phillips petitioner v commissioner of internal revenue respondent docket no filed date jason e phillips pro_se brett chmielewski eric r skinner and louis f meizlish student for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioner’s federal_income_tax tax for his taxable_year of dollar_figure the issues for decision for petitioner’s taxable_year are is petitioner entitled under sec_151 a to depend- ency exemption deductions for his two children ep and rp we hold that he is not is petitioner entitled to the child_tax_credit under sec_24 with respect to ep and rp we hold that he is not is petitioner entitled to the additional_child_tax_credit under sec_24 with respect to ep and rp we hold that he is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in michigan at the time he filed the petition at a time not disclosed by the record petitioner married lindsay m schouw ms schouw they have two children ep and rp we shall sometimes refer collectively to ep and rp as the children on date petitioner and ms schouw divorced pursuant to the judgment of divorce divorce judgment that the family division of the circuit_court for the county of clinton clinton circuit_court entered petitioner and ms schouw were 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure awarded joint legal custody of ep and rp ms schouw was awarded physical custody of them and petitioner was entitled to reasonable and liberal parenting time the divorce judgment also provided in pertinent part support it is further ordered and adjudged that defendant jason phillips petitioner shall pay to the state of michigan disbursement unit for remittance to plaintiff ms schouw for the support of the minor children ep and rp monthly support as follows which includes dollar_figure monthly child care costs and dollar_figure monthly for ordinary health care when there are two minor chil- dren and dollar_figure per month child care costs and dollar_figure per month ordinary health care when there is one mi- nor child dollar_figure per month for two minor children dollar_figure per month when one minor child remains on date the clinton circuit_court entered an order regarding parenting time parenting-time order the terms of which petitioner and ms schouw had previously stipulated that order provided that petitioner was to continue to have reasonable and liberal parenting time with ep and rp and that the parties petitioner and ms schouw will change the alter- nate weekend schedule after the start of and the change will take place by father having two weekends in a row and the parties alternating weekends thereafter the parenting-time order did not modify the provision in the divorce judgment with respect to support as of the end of both ep and rp were under the age of and neither of them provided over one-half of his own support for that year each of ep and rp spent more than one-half of the nights during with ms schouw and less than one-half of those nights with petitioner ms schouw did not at any time waive her right to claim dependency_exemption deductions for ep and rp for her taxable_year petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return in that return petitioner claimed with respect to his children ep and rp dependency_exemption deductions the child_tax_credit and the additional_child_tax_credit petitioner did not attach to his return a written declaration that ms schouw signed in which she waived her right to claim dependency_exemption deductions for ep and rp respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent determined inter alia that petitioner is not entitled to dependency_exemption deductions the child_tax_credit 2petitioner and ms schouw prepared separate summary docu- ments setting forth their respective views regarding the nights during which ep and rp spent with each of them according to petitioner ep and rp spent nights with him and nights with ms schouw during according to ms schouw ep and rp spent nights with petitioner and nights with her during and the additional_child_tax_credit that he claimed with respect to his children ep and rp opinion petitioner has the burden of establishing that the determi- nations in the notice are wrong see rule a 290_us_111 dependency_exemption deductions sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative sec_152 defines the term qualifying_child as an individual who satisfies the relationship requirement in sec_152 the principal-place-of-abode require- ment in sec_152 the age requirement in sec_152 and the support requirement in sec_152 3in his pretrial memorandum petitioner indicated under the heading burden_of_proof jason e phillips petitioner will provide documentation to support the number of overnights and the accuracy of the dates on which the over nights took place at jason e phillips’ residence in petitioner thus acknowl- edged in his pretrial memorandum that he has the burden_of_proof in this case as pertinent here an individual satisfies the relationship requirement if that individual is a child of the taxpayer sec_152 as pertinent here an individual satisfies the age requirement if that individual is under age as of the close of the calendar_year in which the taxpayer’s taxable_year begins sec_152 an individual satisfies the principal- place-of-abode requirement if that individual has the same principal_place_of_abode as the taxpayer for more than one-half of the taxpayer’s taxable_year sec_152 the parties agree that each of ep and rp satisfies the relationship requirement in sec_152 the age re- quirement in sec_152 and the support requirement in sec_152 the parties also agree that each of the children spent more than one-half of the nights during with ms schouw and less than one-half of those nights with peti- tioner as a result the parties agree that each of ep and rp does not satisfy the principal-place-of-abode requirement in sec_152 nevertheless petitioner argues on brief is the issue of who receives the dependant sic deduction for the tax_year to be decided by who has more overnights when there are so few days of a difference petitioner appears to disagree with the requirement that congress prescribed in sec_152 to allow a taxpayer a 4see supra note dependency_exemption deduction for an individual only if inter alia the individual has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year we are bound to follow the law as congress wrote it on the record before us we find that each of ep and rp does not satisfy the principal-place-of-abode requirement in sec_152 on that record we further find that for peti- tioner’s taxable_year each of ep and rp is not his qualify- ing child as defined in sec_152 and that therefore each of them is not his dependent as defined in sec_152 based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- 5although the parties do not address whether each of ep and rp is petitioner’s qualifying_relative as defined in sec_152 for the sake of completeness we shall consider that question on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year each of the children is his qualifying_relative as defined in sec_152 and that therefore each of them is his dependent as defined in sec_152 in this regard we find on that record that petitioner has failed to carry his burden of establishing inter alia that the support requirement in sec_152 is satisfied with respect to each of ep and rp for his taxable_year respondent but not petitioner addresses whether the special rule for divorced parents in sec_152 is applicable in the instant case on the record before us we find that the special rule for divorced parents in sec_152 is not applica- ble here in this regard we have found that ms schouw did not at any time waive her right to claim dependency_exemption deduc- tions for ep and rp for her taxable_year and that petitioner did not attach to his return a written declaration that ms schouw signed in which she waived her right to claim dependency_exemption deductions for the children lishing that he is entitled for his taxable_year to depend- ency exemption deductions under sec_151 for ep and rp child_tax_credit sec_24 provides a credit with respect to each quali- fying child of the taxpayer as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 we have found that each of ep and rp is not petitioner’s qualifying_child as defined in sec_152 for his taxable_year on the record before us we find that petitioner has failed to carry his burden of establishing that each of the children is his qualifying_child as defined in sec_24 for his taxable_year on that record we find that peti- tioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the child_tax_credit under sec_24 with respect to ep and rp additional_child_tax_credit the child_tax_credit provided by sec_24 may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the addi- tional child_tax_credit refundable we have found that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the child_tax_credit under sec_24 with respect to the children on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the additional_child_tax_credit under sec_24 with respect to ep and rp we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
